Order of the County Court of Nassau county granting in part and denying in part defendants’ motion for a bill of particulars in an action on quantum meruit for work, labor and services, affirmed, without costs. While the court should have allowed at least in part the particulars demanded in item 4, it appears that after the appeal was taken plaintiff served and defendants retained an additional bill of particulars which, we believe, in view of the nature of the services alleged to have been rendered by plaintiff, contains all the information which plaintiff is able to furnish. Laz'ansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.